FILED
                              NOT FOR PUBLICATION                           APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MADHU BALA; et al.,                               No. 10-72872

               Petitioners,                       Agency Nos.     A095-599-713
                                                                  A095-599-714
  v.                                                              A095-599-715

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Madhu Bala and her family, natives and citizens of India, petition for review

of the Board of Immigration Appeals’ (“BIA”) order denying their motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010), and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed over five years after the BIA’s

final administrative order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

demonstrate changed circumstances in India to qualify for the regulatory exception

to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-

90; see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-72872